EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, and 6-8 are pending in the application. 
Applicant’s amendment to the claims, filed on March 16, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on March 16, 2022 in response to the non-final rejection mailed on October 15, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 4 under 35 U.S.C. 112(b) as being indefinite in the recitation of “wherein the enzyme is of the genus of Dictyoglomus, or a variant thereof” is withdrawn in view of the applicant’s instant amendment to claim 4 to delete the phrase “or a variant thereof”. 

Claim Rejections - 35 USC § 112(d)
The rejection of Claim 4 under 35 U.S.C. 112(d) is withdrawn in view of the applicant’s instant amendment to claim 4 to delete the phrase “or a variant thereof”. 

Claim Rejections - 35 USC § 103


The rejection of claims 7, 8, and 10 under 35 U.S.C. 103 as being unpatentable over Oh (supra) in view of Wichelecki (supra) as applied to claims 1, 4, 6, and 9 above, and further in view of UniProt Accession Number E8N0N6 (March 2016, 1 page; cited on Form PTO-892 mailed on October 8, 2020; hereafter “UniProt E8N0N6”) is withdrawn in view of the applicant’s cancellation of claim 10 and the applicant’s instant amendment to claim 7. According to MPEP 2111.03.II, “[t]he transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim”. Thus, in view of the recitation of the transitional phase “consisting of”, claim 1 excludes contacting fructose with an enzyme other than the recited “isolated enzyme” and there is no teaching or suggestion in the prior art that the enzyme of UniProt converts fructose to tagatose. 

Claim Rejections – Double Patenting 
The provisional rejection of claims 1, 4, and 6-10 on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent Application No. 16/499,223 (reference application) in view of Oh (supra) is withdrawn in view of the applicant’s cancellation of claims 9 and 10 and the applicant’s instant amendments to claims 1 and 7. According to MPEP 2111.03.II, “[t]he transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim”. Thus, in view of the recitation of the transitional phase “consisting of”, claims 1 and 7 exclude contacting fructose with an enzyme other than the recited “isolated enzyme” and the claims of the reference application do not recite converting fructose to tagatose using only the recited tagatose-6-phosphate.  

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656